Fourth Court of Appeals
                               San Antonio, Texas
                                  December 11, 2019

                                  No. 04-19-00617-CR

                               Anthony Charles MCVEA,
                                      Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                From the County Court at Law No. 15, Bexar County, Texas
                                 Trial Court No. 614181
                         Honorable Melissa Vara, Judge Presiding

                                       ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on December 11, 2019.


                                            _____________________________
                                            Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of December, 2019.

                                            _____________________________
                                            Michael A. Cruz, Clerk of Court